Case: 2:20-cv-00024-WOB-CJS Doc #: 21 Filed: 04/27/20 Page: 1 of 3 - Page ID#: 164




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION
                                  AT COVINGTON

 NICHOLAS SANDMANN, by and through                )
 his parents and natural guardians, TED           )
 SANDMANN and JULIE SANDMANN,                     )
                                                  )
                        Plaintiff,                ) Case No. 2:20-cv-00024-WOB-CJS
                                                  )
                v.                                )
                                                  )
 CBS NEWS, INC. d/b/a CBSN,                       )
 VIACOMCBS, INC., and CBS                         )
 INTERACTIVE, INC.                                )
                                                  )
                        Defendants.               )

                            DEFENDANTS’ MOTION TO DISMISS

        Defendants, CBS News Inc., ViacomCBS Inc., and CBS Interactive Inc., by counsel and

 pursuant to Fed. R. Civ. P. 12(b)(6), respectfully move this Court to dismiss Plaintiffs’ Complaint

 (Doc. 1) for failure to state a claim upon which relief can be granted. A Memorandum in Support

 of Defendants’ Motion to Dismiss is attached to this Motion.

        Defendants further request that the Court set this Motion to Dismiss for oral argument

 pursuant to L.R. 7.1(f).



                                                 Respectfully submitted,

                                                 /s/ Jared A. Cox
                                                 Jared A. Cox (KBA #92523)
                                                 DENTONS BINGHAM GREENEBAUM LLP
                                                 101 South Fifth Street, Suite 3500
                                                 Louisville, Kentucky 40202
                                                 Phone: (502) 589-4200
                                                 jared.cox@dentons.com
Case: 2:20-cv-00024-WOB-CJS Doc #: 21 Filed: 04/27/20 Page: 2 of 3 - Page ID#: 165




                                        Natalie J. Spears (admitted pro hac vice)
                                        Gregory R. Naron (admitted pro hac vice)
                                        DENTONS US LLP
                                        233 South Wacker Drive, Suite 5900
                                        Chicago, Illinois 60606
                                        Phone: (312) 876-2481
                                        natalie.spears@dentons.com
                                        gregory.naron@dentons.com

                                        Jessica Laurin Meek (admitted pro hac vice)
                                        DENTONS BINGHAM GREENEBAUM LLP
                                        10 West Market Street, Suite 2700
                                        Indianapolis, Indiana 46204
                                        Phone: (317) 635-8900
                                        jessica.meek@dentons.com

                                        Counsel for Defendants, CBS News Inc.,
                                        ViacomCBS Inc. and CBS Interactive Inc.
Case: 2:20-cv-00024-WOB-CJS Doc #: 21 Filed: 04/27/20 Page: 3 of 3 - Page ID#: 166




                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 27, 2020, I electronically filed the foregoing MOTION TO

 DISMISS via the CM/ECF system, which will send notice of filing to all parties of record.


                                                    /s/ Jared A. Cox
                                                    Jared A. Cox
